 



Exhibit 10.01
SECOND AMENDMENT TO CREDIT AGREEMENT
     This Second Amendment to Credit Agreement (the “Amendment”) is made and
entered into this 8th day of August, 2006, by and between BANK OF THE WEST (the
”Bank”) and DIAMOND FOODS, INC. (the “Borrower”) with respect to the following:
     This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of July 19, 2005 as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.
     WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify
the Agreement.
     NOW THEREFORE, for value received and hereby acknowledged, the Borrower and
the Bank agree as follows:
          1.     Modification of Debt. Section 1.1.10 of the Agreement is
deleted in its entirety and the following is substituted in lieu thereof:
1.1.10     “Debt”: shall mean all Indebtedness of the Borrower for borrowed
money .
          2.     Modification of EBITDA. Section 1.1.11 of the Agreement is
deleted in its entirety and the following is substituted in lieu thereof:
1.1.11     “EBITDA”: shall mean earnings exclusive of extraordinary gains and
before deductions for interest expense, taxes, non-cash share based expenses
governed by FASB 123 (R), depreciation and amortization expense. For fiscal
years 2006 and 2007, EBITDA may be computed without regard to costs, not to
exceed $1,000,000.00 in the aggregate, associated with the Borrower’s
acquisition of Harmony Foods Corporation and the sale of it’s Lemont, Illinois
facility.
          3.     Change in Net Worth. Section 1.1.12 of the Agreement is deleted
in its entirety.
          4.     Extension of Expiration Date. The date provided for in
Section 1.1.18 of the Agreement is extended from January 15, 2007 to January 15,
2008.
          5.     Change in Dollar Amount. The dollar amount provided for in
Section 2.1.1 of the Agreement shall be changed from $32,500,000.00 to
$52,500,000.00.
          6.     Modification of Financial Condition. Section 5.2 (i), (ii) and
(iii) of the Agreement are deleted in their entirety and the following is
substituted in lieu thereof:
(i)     A ratio of earnings before taxes plus interest expense, including
imputed interest on capital lease obligation and expense amortization to the
interest expense of not less than 3.00 to 1.00.
(ii)    A ratio of Debt to EBITDA of not more than 3.00 to 1:00.
(iii)   A minimum Working Capital of not less than $75,000,000.00.
          7.     Representations and Warranties. The Borrower hereby reaffirms
the representations and warranties contained in the Agreement and represents
that no event, which with notice or lapse of time, could become an Event of
Default, has occurred or is continuing.
          8.     Confirmation of Other Terms and Conditions of the Agreement.
Except as specifically provided in this Amendment, all other terms, conditions
and covenants of the Agreement unaffected by this Amendment shall remain
unchanged and shall continue in full force and effect and the Borrower hereby
covenants and agrees to perform and observe all terms, covenants and agreements
provided for in the Agreement, as hereby amended.

-1-



--------------------------------------------------------------------------------



 



          9.     Governing Law. This Amendment shall be governed and construed
in accordance with the laws of the State of California to which jurisdiction the
parties hereto hereby consent and submit.
          10.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
as of the date first hereinabove written.

          BANK:

BANK OF THE WEST
    BORROWER:

DIAMOND FOODS, INC.
    By:   /s/ Tracy Holmes   By:   /s/ Seth Halio   Tracy Holmes, Vice President
      Seth Halio, Executive Vice President and CFO            Name/Title    
        Name/Title

-2-